UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28587 Pavilion Energy Resources Inc.  (Exact name of small business issuer as specified in its charter) Delaware 80-004053 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification No.) 71431 Halgar Rd, Rancho Mirage CA 92270 (Address of principal executive offices) (Issuer's telephone number) (323) 356-7777 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x As of September 30, 2010, there were 150,083,012 shares of common stock, par value $.0001 per share This report has not been reviewed by the independent auditor in accordance with the Act; however, the Company intends to submit an amended report reviewed by the independent auditor in due course. 1 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheet as of March 31 2010 3 Consolidated Statement of Operations Three and Six Months Ended March 31 2010 4 Consolidated Statement of Cash Flows Six Months Ended March 31 2010 5 Notes to Financial Statements 6 Note 1 Summary of Significant Accounting Policies 6 Note 2 Recent Events 6 Note 2 Subsequent Events 6 Item 2. Management’s Discussion and Analysis 7 Results of Operations 9 Liquidity and Capital Reserves 10 Item 3. Controls and Procedures 10 PART II – OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Changes in Securities and Use of Proceeds 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Defaults Upon Senior Securities. 12 Item 5. Other Information. 12 Item 6. Exhibits 14 Signatures 15 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheet Sept-10 June-09 (unaudited) (unaudited) Current Assets Cash Accounts/ Notes Receivable Deposits Total Current Assets Property & Equipment Accumulated Depreciation ) ) Net Property & Equipment Other Assets Goodwill/Project lease proposals Total Assets Liabilities and Stockholder's Deficit Notes payable and accrued interest- related parties Total Long-term Liabilities Common stock, $.01 par value; 500,000,000 shares authorized, 150,083,012 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholder's equity (deficit) Total Liabilities and Stockholder's Deficit See accompanying notes to financial statements. 3 Statement of Operations June-05 September-09 June-10 Sept-10 (unaudited) (unaudited) (unaudited) Revenues 0 0 0 Cost of goods sold 0 0 0 Gross Profit (Loss) 0 0 0 Operating Expenses: Gen. Admin/Professional & Consulting Fees Write-off area notes receivable 0 0 0 Depreciation & amortization 0 Interest expense 0 Total Operating Expenses: Profit (Loss ) Other Income (Expense): Interest 0 0 0 Goodwill impairment ) 0 0 0 Gain from discontinued operation 0 0 0 Total Other Income (Expenses): ) 0 0 0 Net Profit (loss) The accompanying notes are an integral part of these financial statements. 4 Cash Flow From Operations June-05 September-09 June-10 Sept-10 (unaudited) (unaudited) (unaudited) Net Loss ) ) ) General Administrative/Professional & Consulting Fees Depreciation & amortization Interest expense 0 0 Cash beginning of period 0 Cash end of period The accompanying notes are an integral part of these financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS PVRE operating as an Emerging Renewable Energy Exploration company has a History of ongoing Losses, Which May Continue for some time. NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited interim financial statements of PAVILION ENERGY RESOURCES INC. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes contained in PVRE’s separate 10-K to be filed with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure contained in the 2004 audited financial statements, as reported in the 10-K, have been omitted. NOTE 2 – RECENT EVENTS WIND FARMS EXPLORATION AND DEVELOPMENT JV Idaho;The Company recently entered into a 20% owned Joint Venture to find, permit and develop wind farms in the states of Idaho, Wyoming and Utah with a Utah-based private wind farm development group. Wind; the fastest-growing renewable energy source in the world could soon become the lowest-cost energy in the world. We believe that the PVRE group has the proprietary technological solution to supplying much of the world's energy needs with the advent of a new lower-cost, more efficient jet-speed Accelerator Wind Turbine, which promises to deliver clean wind power at a lower cost than any existing power generation technology. Lowest-Cost Accelerator Wind Turbines can be deployed safely and rapidly across America and the world to rapidly replace fossil fuels, while creating large new job opportunities.A jet-speed wind power boom is inevitable. The proposed 20% Wind Power projects have large potential benefits and represents a Golden Opportunity for Idaho to; A) Lead the US in Developing Much Lower-Cost Clean Wind Energy. B) Save the State’s environment from fossil fuel pollution. C) Help Secure Idaho’s and the Nation’s energy independence. D) Earn $500 million dollars in turbine manufacturing revenues. E) Create hundreds of high-paid turbine manufacturing jobs. F) Lower the cost of electricity for Idaho businesses and residents. We face an increasing global crude oil shortage. The U. S. alone consumes 19.5 million barrels a day or 7.12 billion barrels of oil per year. 2/3rds of it is imported.Exploitation of unconventional oil will provide additional liquids, but only at increasingly higher costs. Shifting from traditional fossil fuel to clean accelerated wind energy could improve the health and standard of living for all Americans. Management believes that investments in a clean energy economy can significantly drive down the unemployment rate and provide the lower-cost energy source of accelerated wind power technology, which might one day affordably deliver terawatts of “green” electricity to: (a) energize heavy industry, i.e. manufacture of trucks, automobiles, ships, airplanes, bridges, etc; (b) power vast fleets of future electric plug-in vehicles; and 6 (c) produce enormous quantities of portable synfuels (such as hydrogen and ammonia) and to help replace oil for transportation fuels. PVRE could offer coal power companies a smooth, low-cost, technically feasible method of transitioning to cleaner zero-carbon fuels. The "Big Oil" companies such as Exxon Mobil Corp., may be supplanted as the "blue chips" of the global energy sector as emerging cheaper renewable energy firms take over from fossil fuels. PVRE proposes a rapid scaling up of more affordable renewable energy power plants across the globe. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERAITONS. OVERVIEW Pavilion Energy Resources, Inc. (PVRE), the Company is an energy exploration-development company now focused on developing large-scale, wind power projects on a worldwide basis.Management believes that environmentally sound, lower-cost wind power projects are the future of the global renewable energy business. Idaho, Wyoming, Utah Wind Farm Development JV, (PVRE 20% Equity). The company is a 20% equity partner in a joint venture to find and develop wind farms in Idaho, Wyoming and Utah. The JV is assembling an experienced team of personnel which can perform all phases of project development - taking a wind energy project from a "good prospect" to a fully functioning green power facility. Wind Farm Exploration-Development JV. PVRE 20% partner. PVRE and partners engages in a rigorous process to identify and evaluate the energy production potential of prospective wind power sites; taking into account land lease or purchase costs, transmission, interconnection, permitting, and environmental concerns. Once a good potential wind site is identified, PVRE's Development Team will begin a thorough site-evaluation protocol. Our Wind Power Resource Assessment Group will perform quality control tests of meteorological data, further analyze the wind resource of the site, and complete a preliminary design of the equipment and site parameters. Preliminary assessments of recovered energy potential and income pro-forma’s are then carried out.At the same time, land is acquired, and environmental and detailed technical studies are performed. The Project Finance Division then provides funding structuring and securing project construction capital. Power Marketing agreements are typically completed either through a Power Purchase Agreement with a large electrical utility, or the sale of the project in its entirety as a permitted pre-development property through a turnkey sales contract. 7 PVRE operating as an Emerging Minerals Exploration and Renewable Energy Exploration company has a History of ongoing Losses, Which May Continue for some time. Management believes that the global financial crisis has resulted in increased prices for precious metals and minerals. Accordingly these are now attractive exploration targets and the company will revitalize efforts in this area. Management also believes that the global environmental and energy crisis has created an opportunity which can be exploited for large economic gain by providing cheaper, more efficient renewable energy power plants in suitable wind regions around the world. PVRE has technology access rights to a new wind turbine design, which has potential to eventually deliver a 200-300% increase in electricity per unit of capital over current designs. PVRE plans to leverage this technology to secure large wind-farm acreage positions in regions with substantial energy usage and develop large-scale wind projects on the leases if-when granted. The cost of wind power is already dramatically less than the cost of solar electricity, which is currently about 35 to 70 cents a kilowatt hour.Offshore wind if generated using old-technology turbines is expected to cost in the range of 18 to 24 cents a kilowatt-hour.Using accelerated wind turbines, the cost is expected to be a much more affordable 8-10 cents per kilowatt-hour, with projected life cycle costs as low as 4 cents/kWh. Today, the company is actively pursuing the development of several large renewable wind energy power development proposals in New Jersey, Texas, Japan, California and elsewhere.New high-level project proposals are being prepared and circulated on a regular basis.These vital lower-cost accelerated wind energy projects are a proposed step toward the longer-term goal of an economically viable carbon neutral global economy. Nine out of ten units of energy consumed in the US and the rest of the world come from fossil fuels. On an average day, US consumption of coal, oil, and natural gas amounts to 41 million barrels of oil equivalent. That’s equal to the average daily oil output of five Saudi Arabia's. This provides compelling arguments for a switch to lower-cost indigenous wind energy power projects, like the ones proposed by the company. The Company continues to suffer a working capital deficit, which is being covered by shareholder and contractor loans.While the global risk finance pool has been severely depressed by the current economic crisis, we believe that the attractiveness of the company’s renewable energy portfolio will eventually attract financing on terms acceptable to the company. We believe that operating losses and negative operating cash flows are likely to continue for at least the next three years, because of expected additional costs and expenses related to energy project developments, strategic relationship development; and potential acquisitions of additional energy projects. The Company is not actively pursuing oil gas projects at this time primarily due to the increasing negative government attitude towards fossil fuels making funding such projects difficult. With BP and every major oil company suddenly finding access to risk capital more difficult, with the Gulf shut off to smaller exploration companies due to onerous new regulations and crushing insurance requirements, oil is going tobe left in the ground all over the world and thus become harder to develop. The BP disaster in the Gulf of Mexico along with overall declining global oil supplies of easy-to-get crude means there’s enormous opportunity elsewhere in renewable energy, provided it can be produced at a more affordable price . See corporate website at; www.pvre.biz 8 RESULTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED SEPTEMBER 30, 2010 Idaho Wind Power; The Company has recently expanded the JV to include joint exploration and development of wind farms in the three states of Idaho, Wyoming and Utah. The proposed development slate is aimed at securing rights to 5,000MW or more in the three states. The Company and partners propose to build a $150 million per year accelerating wind turbine production plant in Idaho. This plant could potentially eventually expand to $500 million per year of turbine sales as our proprietary turbine design is probably the only technology that can make Idaho's slower-speed wind resources profitable, while still delivering consumers wind electricity at an even lower cost than fossil fuel power. The Company and partners are preparing and circulating detailed financing proposals for development of the various wind power business opportunities within the confines of an increasingly risk capital starved global economy. Management and many independent experts believe that the days of cheap oil are over. There is no doubt that oil will eventually run out; whereas wind will never run out. The Company is counting on at least one government and-or corporate utility investor having the foresight to seize the unique opportunity we offer; to change their Nation’s and indeed the entire world's future by implementing lower-cost accelerating wind power technologies to cut pollution and greenhouse gases. The Company believes that governments everywhere must seriously entertain any strategy that may significantly reduces pollution and greenhouse gas emissions. Governments and energy investors must focus on the lowest-cost renewable energy power supply options first, because the world does not have an unlimited amount of capital. For nations, the grand prize today is an uninterruptible supply of cheap renewable energy.The Company believes that its accelerated Wind technology may provide the technology foundation for bringing inexpensive clean-energy independence for many nations. In the US, the Company believes that it is critical that the US moves aggressively on an independent renewable energy production pathway to reduce the huge risk connected with continuing to use oil as the primary energy source.Using homemade American wind energy would allow Americans to keep more of our money in the United States and send less overseas to purchase oil. Management believes that the group’s accelerated jet-speed wind power is a “breakthrough” technology, which has the potential to reduce the economic and environmental harm from fossil fuels, saves consumers considerable money on energy. And when consumers have to spend less money on energy, they will spend more money in other parts of the economy—resulting in robust economic growth. Management believes that it is critical to reduce the U.S. dependence on oil. But it's most critical to reduce the U.S. dependence on foreign oil. The Company is preparing to move decisively to take advantage of available renewable energy opportunities as funding permits and opportunities present themselves. The Company has a new Minerals Division seeking supplies of rare earths and industrial minerals to support its renewable energy development plans. The Company and partners are preparing exploration-development proposals for new mining developments for rare-earths, precious metals and other valuable commodities. 9 LIQUIDITY AND CAPITAL RESOURCES Our principal sources of operating capital have been shareholder, contractor and supplier loan agreements. At March 31 2010, we had negative working capital of approximately $700,000.Our current liabilities include approximately $650,000 in convertible notes. We employed one full-time and six part-time independent contractors. Item 3. Controls and Procedures As the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 as amended (the “Exchange Act”)). Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclose controls and procedures as of the end of the fiscal quarter covered by this Quarterly Report on Form 10-Q are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. Management of the Company has also evaluated, with the participation of the Chief Executive Officer and Chief Financial Officer of the Company, any change in the Company’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the fiscal quarter covered by this Quarterly Report on Form 10-Q. There was no change in the Company’s internal control over financial reporting during the Company’s most recently completed fiscal quarter that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. However, due to the limited number of Company employees engaged in the authorization, recording, processing and reporting of transactions, there is inherently a lack of segregation of duties. The Company periodically assesses the cost verses benefit of adding the resources that would remedy or mitigate this situation and currently, does not consider the benefits to outweigh the costs of adding additional staff in light of the limited number of transactions related to the Company’s operations. PART II—OTHER INFORMATION Item 1. Legal Proceedings. There were no legal proceedings pending during the period. Item 1A. Risk Factors. The key risk facing the company is funding shortfalls.PVRE has a History of Losses, Which May Continue and May Negatively Impact our Ability to achieve our Business Objectives. We cannot assure investors that we can achieve or sustain profitability on a quarterly or annual basis in the future. Our operations are subject to the risks and competition inherent in the ongoing operations of an emerging renewable energy business enterprise. There can be no assurance that future operations will be profitable. Revenues and profits, if any, will depend upon various factors, including whether we will be able to continue expansion of our revenue. PVRE may notachieve our business objectives and the failure to achieve such goals would have an adverse impact on PVRE. 10 If We Are Unable to Obtain Additional Funding Our Business Operations Will be Harmed and If We Do Obtain Additional Financing Our Then Existing Shareholders May Suffer Substantial Dilution. Many Of Our Competitors Are Larger and Have Greater Financial and Other Resources Than We Do and Those Advantages Could Make It Difficult For Us to Compete With Them. The energy industry is extremely competitive and includes several companies that have achieved substantiallygreater market shares than we have, and have longer operating histories, have larger customer bases, and have substantially greater financial, development and marketing resources than we do. If overall demand for our products should decrease it could have a materially adverse affect on our operating results. Risks Relating to Our Common Stock: Our Common Stock is Subject to the "Penny Stock" Rules of the SEC and the Trading Market in Our Securities is Limited, Which Makes Transactions in Our Stock Cumbersome and May Reduce the Value of an Investment in Our Stock. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: that a broker or dealer approve a person's account for transactions in penny stocks; and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must:obtain financial information and investment experience objectives of the person; and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form of our stock declines. All of the shares, including all of the shares assumable upon conversion of the notes and presets forth the basis on which the broker or dealer made the suitability determination; and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Item 2. Changes in Securities and Use of Proceeds. In the three month period ended September 30, 2010 , the company did not issue any shares or securities. Item 3. Quantitative and Qualitative Disclosures About Market Risk. This 10Q report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include, but are not limited to, statements regarding our current business plans, strategies and objectives that involve risks and uncertainties that could cause actual results to differ materially from anticipated results. The forward-looking statements are based on our current expectations and what we believe are reasonable assumptions. However, our actual performance, results and achievements could differ materially from those expressed in, or implied by, these forward-looking statements. Factors, within and beyond our control, that could cause or contribute to such differences include, among others, the following: risks associated with energy resource exploration, competition, management of growth, new products, services and technologies, potential fluctuations in operating results, international expansion, commercial agreements, acquisitions and strategic transactions, government regulation and taxation. 11 Item 4. Defaults Upon Senior Securities. There has been no material default in the payment of principal, interest, a sinking or purchase fund installment, or any other material default not cured within 30 days, with respect to any indebtedness of the Company or any of its significant subsidiaries exceeding 5 percent of the total assets of the registrant and its consolidated subsidiaries. Item 5. Other Information. Management believes that renewable electricity is increasingly becoming the lead form of energy used for transportation as well as homes and industry.Pavilion and JV partners have begun to lodge new updated green power proposals with various State and Federal governments to capture the wind turbine manufacturing factory-jobs opportunity for their State and construct large-scale lowest-cost wind power developments. The regulatory environment for offshore wind projects has become more receptive since the initial high-level proposals were made, due in large part to recent government and industry reports indicating the significant potential for commercially viable large-scale renewable energy projects offshore, in areas where PVRE has proposed to develop clean energy projects. US West Coast Clean Power Projects; PVRE has a 30% interest in two large proposed coastal wind power projects in the Western Seaboard of the US. The California and Oregon Coastal Clean Power projects are each for 10,000MW output. The annual wind force in the wind lease application areas is the highest in the Western United States, potentially creating double the annual electricity output and possibly significantly higher profitability. After feasibility studies and permitting is completed, the Company and partners plan to secure available US Government, 30% clean energy capital grant and low-interest project loan guarantees to finance up to 100% of the project construction costs. California has mandated to secure 33% of its energy from renewables by 2020 and these proposed clean power projects are the only ones large enough to enable utilities to meet the mandate at affordable rates. The project's estimated capital cost is estimated at one quarter that of a nuclear, coal or conventional wind plant. The wind-fuel is free. No suitably positive responses have been received from Sacramento to date, so the company plans to re-file amended, expanded proposals in due course. Texas Coastal Clean Power Project; PVRE is a 30% equity partner in a joint venture that has submitted an updated proposal to the Texas State Government to manufacture accelerating wind turbines and build a offshore large wind energy project. A South Texas Coast Green Aluminum Smelter joint project investigation has also been proposed. The JV is now seeking development funding. New Jersey Offshore Wind Project; this proposed project is for 1,100MW of clean lower-cost wind power to be connected to the proposed Google AWC offshore Grid. 12 Japan Coastal Clean Power Project ;PVRE is a 10% equity partner in a joint venture (JV) that has submitted a multi-billion dollar proposal to the Japanese government to develop a wind energy project in multiple locations adjacent to its coastline in the Sea of Japan, Sea of Okhotsk and Pacific Ocean. Peter Sterling, President and Chief Executive Officer of Pavilion, commented, "Japan currently imports essentially all its energy. Once completed, this project would generate enough clean, renewable energy to replace up to five million barrels of oil imports per day at a more competitive cost than any other generating technology. Further benefits include lower future carbon tax payments and new local jobs for the design, fabrication and installation of new wind power technology and for operation and maintenance of the wind farms." New updated proposals detailing the technology proposed are being finalized to support the original filings. The wind turbines incorporated in the JV's proposal are based on the proprietary wind accelerating technology invented by Peter Sterling, Pavilion's President and Chief Executive Officer. These turbines have potential to generate 200-300% more turbine power per dollar of capital than existing technology. This technology could make very-large-scale, onshore and offshore, wind power farms with slower average wind speeds more than economical.Cheaper, accelerated wind power technology has potential to close the cost gap that exists between the enormous potential of renewables and their current relatively low market share in energy consumption. Substantial potential clean energy revenues could accrue to PVRE's 10-30% equity, in any one of these proposed power projects if-when completed. The Company management expects to eventually secure at least one large-scale wind power plant approval from the numerous proposals it is participating in, as detailed herein. The underlying driver for PVRE’s business plan is the independent reports that worldwide energy demand is estimated to increase 58% over the next 25 years.As a possible solution to this need, PVRE’s Accelerated Wind Power Projects would enable America and other states to reduce oil use, cut carbon pollution, create lower-cost clean energy technologies that create jobs, and clean-energy wealth. As well as protect consumers' wallets. PVRE’s proposed accelerated wind energy projects are a step toward the longer term goal of an economically viable carbon neutral economy. See; www.pvre.biz 13 Item 6. Exhibits Exhibit Number Title of Exhibit Certification of Chief Executive Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 32 Certification Pursuant to 18 U.S.C. Section 1350, as pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 14 SIGNATURE In accordance with the requirements of the Exchange Act, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. PAVILION ENERGY RESOURCES INC. (Registrant) By: /s/Peter J. Sterling Peter J. Sterling Chief Executive Officer By: /s/Peter J. Sterling Peter J. Sterling Chief Financial Officer Dated: July 22nd, 2010 15
